NOTE: This order is nonprecedential.

  mniteil $)tate~ LUSH v. MSPB                                             2
                               FOR THE COURT


   HAY 182011                  /s/ Jan Horbaly
       Date                    Jan Horbaly
                               Clerk
cc: William Stephen Lush, II
    Jeanne E. Davidson, Esq.       .08. couJ~t'PEAl.S    FOR
                                      THE FEDERAL CIRCUIT
s21
                                        MAY"1 82011

                                          JAN HOR8A1.Y
                                             CLERK